Exhibit 10-2 CONVERTIBLEPROMISSORY NOTE Four Hundred Thousand Dollar ($400,000.00)9% Per Annum Issue Date:May 7,2008 Maturity Date:December 1, 2009 FOR VALUE RECEIVED, Cellceutix Corporation, a publicly owned Nevada corporation with offices at 187 Ballardvale St, Suite A225, Wilmington, Massachusetts 01887 (the "Maker"), promises to pay to the order of Putnam Partners, White Star LLC and Dahlia Nordlicht, having an address at (the "Holder") or its successor or assigns, in lawful money of the United States of America, the principal sum of Four
